

117 HR 3638 IH: Digital Taxonomy Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3638IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Soto (for himself and Mr. Davidson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Trade Commission to transmit to Congress a report on the Commission’s actions related to digital tokens.1.Short titleThis Act may be cited as the Digital Taxonomy Act.2.FindingsCongress finds that—(1)it is important that the United States remains a leader in innovation;(2)digital tokens and blockchain technology are driving innovation and providing consumers with increased choice and convenience;(3)the use of digital tokens and blockchain technology is likely to increase in the future;(4)the Federal Trade Commission is responsible for protecting consumers from unfair or deceptive acts or practices, including relating to digital tokens;(5)the Commission has previously taken action against unscrupulous companies and individuals that committed unfair or deceptive acts or practices involving digital tokens; and(6)to bolster the Commission’s ability to enforce against unfair or deceptive acts or practices involving digital tokens, the Commission should ensure staff have appropriate training and resources to identify and pursue such cases.3.Reports on unfair or deceptive acts or practices in transactions relating to digital tokensNot later than one year after the date of enactment of this Act and each year thereafter through fiscal year 2024, the Federal Trade Commission shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on its website, a report on—(1)any actions taken by the Commission relating to unfair or deceptive acts or practices in transactions relating to digital tokens;(2)the Commission’s other efforts to prevent unfair or deceptive acts or practices relating to digital tokens; and(3)any recommendations by the Commission for legislation that would improve the ability of the Commission and other relevant Federal agencies—(A)to further protect consumers from unfair or deceptive acts or practices in the digital token marketplace; and(B)to promote competition and promote innovation in the global digital token sector.